Citation Nr: 1114562	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  03-29 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C. § 1318, to include whether there was clear and unmistakable error (CUE) with a March 1992 rating decision that denied the veteran's claim for a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Sandra W. Wischow, Attorney at Law



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active duty from February 1942 to August 1945.

This matter is before the Board of Veterans' Appeals (Board) following an April 2009 decision from the United State Court of Appeals for Veterans Claims (CAVC) vacating a May 2007 Board decision and remanding the claims for further development.  This matter was originally on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.

The case was brought before the Board in October 2009, at which time the claims, were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the appellant in the development of her claims, to include obtaining a VA medical opinion. The requested development having been partially completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

Despite the lengthy procedural history of these claims, a remand is again required because the RO did not comply with the Board's prior October 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The facts of this case are largely not in dispute.  The Veteran died on October [redacted], 2002.  The cause of death listed on the death certificate was multiple myeloma, a non-service connected disability.  The Veteran was a combat veteran who incurred a shrapnel injury to his left leg in the military resulting in an above the knee amputation of the left leg.  At the time of his death, the Veteran was service connected for his left leg amputation and right knee degenerative arthritis, with a combined disability rating of 80 percent.  The Veteran was also awarded a total disability rating based on individual unemployability (TDIU) as of June 18, 1996.

The appellant claims entitlement to death benefits under two alternative theories.  The Veteran suffered a fall in October 2002 fracturing his spinal vertebrae and ultimately causing his demise.  The appellant argues that because of the Veteran's service connected disabilities of the bilateral lower extremities, he could not ambulate very well, which was the real reason for the fall, fracture, and ultimate demise of the Veteran.

In support of her claim, the appellant has supplied various private opinions indicating the Veteran's service-connected disabilities may have been detrimental to the progression of his multiple myeloma.  The record, however, also contains medical evidence and VA medical opinions indicating the multiple myeloma weakened the Veteran's bone density causing the Veteran's spinal fracture, whereas the fall in and of itself would not otherwise have caused a fracture and the Veteran's ultimate demise.   

In the alternative, the appellant claims the Veteran was totally and permanently disabled since 1991, but due to a clear and unmistakable error of the RO within a March 1992 rating decision, the Veteran was not awarded TDIU until 1996. Had the error not occurred, the Veteran would have been rated 100% disabled for at least a period of 10 years prior to his death, thus qualifying the appellant for DIC benefits pursuant to 38 U.S.C.A. § 1318.  

The CAVC issued a decision in April 2009 vacating the Board's May 2007 decision an remanding the claims for further development in part due to insufficient VCAA notice.  

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Board remanded this claim in October 2009 pursuant to the CAVC decision and also to obtain an additional VA medical opinion to reconcile the conflicting medical evidence and address whether the Veteran's service connected disabilities caused or accelerated the Veteran's death.

In response, the RO did send the appellant a VCAA letter dated October 2009 identifying the issues, to include the CUE issue.  The letter, however, only addressed the evidence needed to substantiate her claim seeking entitlement to service connection for cause of death, to include pursuant to 38 U.S.C.A. § 1318.  The letter did not explain the evidence necessary to substantiate CUE with the 1992 rating decision.  The Board finds the letter insufficient and not fully compliant with the October 2009 remand directive.  Corrective action is needed.

Similarly, the Board also remanded the claim in October 2009 to obtain a VA medical opinion to reconcile the conflicting medical opinions and to address the appellant's various claimed theories of service connection.  Among others, the VA medical examiner was asked to address, "whether the Veteran's service-connected disabilities precluded his ability to ambulate and, if so, whether this decreased ambulation caused the Veteran's demise."  

The RO obtained a VA medical opinion in October 2010, but the Board finds the opinion insufficient.  The VA examiner did not address or reconcile the conflicting opinions rendered by private physicians or VA physicians throughout the pendency of this appeal.  While the examiner addressed the overall question of whether the Veteran's service-connected disabilities in any way caused or aggravated his multiple-myeloma, the examiner did not address the Board's proffered question regarding the Veteran's inability to ambulate.  For these reasons, the Board finds the October 2010 opinion not fully responsive to the Board remand directive.  A new VA medical opinion is indicated.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the appellant with corrective VCAA notice as to the claim of entitlement to DIC under 38 U.S.C.A. § 1318.  Specifically, the notice must include an explanation of the appellant's right to allege clear and unmistakable error in a prior decision. Specifically, the appellant should be notified that a claim for DIC benefits can be substantiated (i) the Veteran being continuously rated totally disabled due to service connected disability for at least 10 years preceding his death, (ii) a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death, and (iii) but for CUE in a prior VA decision, the Veteran would have been in receipt of such compensation in either case.

2.  Seek an addendum from the October 2010 VA examiner or, if the examiner is unavailable, obtain an appropriate VA medical opinion to ascertain the likelihood that the Veteran's immediate cause of death or any underlying cause of death could be related to his military service or secondary to any service-connected condition.   

The claims folder must be reviewed by the examiner(s) and the examiner(s) should provide a complete rationale for any opinion given without resorting to speculation specifically commenting on:

* Whether the Veteran's service-connected disabilities accelerated his multiple myeloma or in any other way contributed to the Veteran's demise;

* Whether the Veteran's service-connected disabilities precluded his ability to ambulate and, if so, whether this decreased ambulation caused the Veteran's demise.

The examiner(s) must resolve any conflicting medical evidence especially the opinions rendered by Dr. Nichols, Dr. Saba, the April 2005 VA examiner and the June 2005 VA examiner. 

It would be helpful if the examiner(s) would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  The RO should then readjudicate the appellant's claims. If the claims remain denied, issue a supplemental statement of the case (SSOC) to the appellant and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



